IN THE SUPREME COURT OF THE STATE OF DELAWARE

SCOTT D. FOSTER,                       §
                                       §     No. 130, 2018
      Defendant Below,                 §
      Appellant,                       §     Court Below: Superior Court of the
                                       §     State of Delaware
      v.                               §
                                       §     Cr. ID No. 0808005422 (K)
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: March 28, 2018
                          Decided:   May 29, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                    ORDER

      (1)    Scott D. Foster filed this appeal from the Superior Court’s order of

February 28, 2018 denying his motion for correction of a clerical mistake in his

sentence. The State of Delaware has filed a motion to affirm the Superior Court’s

judgment on the ground that it is manifest on the face of Foster’s opening brief that

the appeal is without merit. We agree and affirm.

      (2)    In 2009, Foster was sentenced, in relevant part, to a ten-year minimum-

mandatory term of incarceration for rape in the second degree. On appeal, Foster

contends that the minimum-mandatory incarcerative term for rape second degree is

two years, not ten years. He is mistaken. Under 11 Del. C. § 772(c), “the minimum
sentence for a person convicted of rape in the second degree in violation of this

section shall be 10 years at Level V.”

      NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                         BY THE COURT:

                                         /s/ Karen L. Valihura
                                         Justice




                                           2